TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 24, 2015



                                       NO. 03-13-00692-CV


                            Edward Francis Zarnesky, Jr., Appellant

                                                  v.

                             Kathryn Christine Zarnesky, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
           AFFIRMED IN PART, REVERSED AND REMANDED IN PART --
                        OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 28, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. The Court reverses the portion of the judgment that divides the marital

estate and remands the case to the trial court for further proceedings consistent with the Court’s

opinion. The Court affirms the remainder of the trial court’s judgment. The appellee shall pay

all costs relating to this appeal, both in this Court and in the court below.